         Case 1:20-cv-00692-ADA Document 88 Filed 06/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


RAVGEN, INC.,                      §
                  Plaintiff,       §
                                   §          1-20-CV-00692-ADA
v.                                 §          1-20-CV-00822-ADA
                                   §
NATERA, INC. AND NSTX, INC.,       §
              Defendant.           §
                                   §
                       CLAIM CONSTRUCTION ORDER

       The Court provided its preliminary constructions on February 8, 2021. The Court held a

claim construction hearing on February 9, 2021, during which the Court heard argument on the

claim terms: “agent that [inhibits cell lysis to inhibit the lysis of cells/inhibits lysis of

cells/impedes cell lysis] . . .wherein said agent is selected from the group consisting of

membrane stabilizer, crosslinker, and cell lysis inhibitor” (’277 Patent, Claims 8, 55, 81; ’720

Patent, Claim 1); “determining the sequence of a locus of interest” (’277 Patent, Claim 55); and

“formalin” (’277 Patent, Claims 60, 91–93, 132–133). ECF No. 64.

       After careful consideration of the parties’ briefs, oral argument, and the applicable law,

the Court enters its final constructions for each term as shown below.

Claim Terms for Case No. 1:20-cv-00692

                 Claim Term                                              Court

“a the sample”                                    Plain and ordinary meaning
(’277 Patent, Claim 81)
Proposed for construction by Plaintiff

“relative amount of alleles”/ “relative amount    Plain and ordinary meaning.
of the alleles”
(’277 Patent, Claims 1, 116)
Proposed for construction by Defendants
          Case 1:20-cv-00692-ADA Document 88 Filed 06/02/21 Page 2 of 3




“agent that [inhibits cell lysis to inhibit the       Conditions “[inhibits cell lysis to inhibit the
lysis of cells/inhibits lysis of cells/impedes cell   lysis of cells/inhibits lysis of cells/impedes
lysis] . . .wherein said agent is selected from       cell lysis]”
the group consisting of membrane stabilizer,
crosslinker, and cell lysis inhibitor”
(’277 Patent, Claims 8, 55, 81; ’720 Patent,
Claim 1)
Proposed for construction by Defendants
“if cells are present”                                Plain and ordinary meaning
(’277 Patent, Claim 55)
Proposed for construction by Defendants

“free fetal DNA isolated”                             Plain and ordinary meaning
(’277 Patent, Claim 55)

“isolating free fetal nucleic
acid” (’277 Patent, Claim 81)

“isolating free nucleic acid”
(’720 Patent Claim 1)

Proposed for construction by
Defendants


Claim Terms for Case No. 1:20-cv-00822
              Claim Term                                                  Court
“determining the sequence of a locus of Plain and ordinary meaning
interest”

’277 Patent, Claim 55
“formalin”                                            Plain and ordinary meaning

’277 Patent,
Claims 60, 91–93, 132–133
“said sample comprises an agent that [impedes Plain and ordinary meaning
cell lysis/inhibits lysis of cells], if cells are
present, and wherein said agent is selected
from the group consisting of membrane
stabilizer, cross-linker, and cell lysis inhibitor”

’277 Patent, Claims 55, 81;
’720 Patent, Claim 1
         Case 1:20-cv-00692-ADA Document 88 Filed 06/02/21 Page 3 of 3




“non-cellular fraction”                  Plain and ordinary meaning

’720 Patent, Claim 1


IT IS SO ORDERED.

SIGNED this 2nd day of June, 2021.




                                 ALAN D ALBRIGHT
                                 UNITED STATES DISTRICT JUDGE
